[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Lightning Rod Mut. Ins. Co. v. Southworth, Slip Opinion No. 2017-Ohio-7438.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-7438
LIGHTNING ROD MUTUAL INSURANCE COMPANY, APPELLEE, v. SOUTHWORTH,
 D.B.A. BOB’S HOME SERVICE, L.L.C., ET AL.; CMH HOMES, INC., D.B.A. LUV

                                 HOMES, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Lightning Rod Mut. Ins. Co. v. Southworth, Slip Opinion No.
                                   2017-Ohio-7438.]
Appeal dismissed as having been improvidently accepted.
    (No. 2016-1116―Submitted June 20, 2017―Decided September 5, 2017.)
      APPEAL from the Court of Appeals for Scioto County, No. 15CA3704,
                                   2016-Ohio-3473.
                                 __________________
          {¶ 1} This cause is dismissed as having been improvidently accepted.
          O’CONNOR, C.J., and KENNEDY, O’NEILL, FISCHER, and DEWINE, JJ.,
concur.
          O’DONNELL, J., dissents, with an opinion joined by FRENCH, J.
                                 _________________
                              SUPREME COURT OF OHIO




       O’DONNELL, J., dissenting.
       {¶ 2} I respectfully dissent from the majority’s decision to resolve this
appeal by declaring that it was improvidently accepted.
       {¶ 3} CMH Homes, Inc., d.b.a. Luv Homes, presented the following
proposition of law, which in my view, raises an important issue that should be
decided on the merits:


               A general liability insurance policy that applies to “property
       damage” that occurs during the policy period is “triggered” by
       damage during the policy period regardless of whether that damage
       is the continuation or resumption of damage that first appeared
       before the policy period as long as that damage was not known to
       the insured or those persons specifically listed in the policy prior to
       the inception of the policy.


                            Facts and Procedural History
       {¶ 4} In November 2007, Jonathan and Heather Beattie purchased a new
manufactured home from CMH that was produced by Skyline Corporation and
installed by Bob’s Home Service, L.L.C. (“Bob’s”). Almost immediately, the
Beatties noticed problems with the home, including cracks in the drywall and the
ceiling at the marriage line where the two halves of the home were joined together.
Beginning in January 2008, CMH and Skyline made attempts to repair the
problems, but they persisted, and in June 2012, the Beatties filed suit against
Skyline, CMH, and Vanderbilt Mortgage and Finance, Inc., seeking monetary
damages and declaratory and injunctive relief in connection with the sale and
installation of the home.
       {¶ 5} CMH filed a third-party complaint against Bob’s alleging that it had
breached a contract with CMH by failing to install the home in a manner that met


                                         2
                               January Term, 2017




manufacturer specifications and that it had a duty to indemnify CMH with respect
to losses incurred due to the actions of Bob’s or its employees. Robert Southworth,
a member of Bob’s, requested that Lightning Rod Mutual Insurance Co. provide
Bob’s with a defense in the litigation pursuant to a commercial general liability
insurance policy Lightning Rod had issued for the period November 26, 2008, to
November 26, 2009, which it renewed annually through November 26, 2012.
Lightning Rod assigned counsel to defend Bob’s subject to a reservation of rights
and filed suit against Southworth, Bob’s, and CMH seeking a declaratory judgment
that it was not obligated to defend or indemnify Bob’s for claims related to the
Beatties’ home.
       {¶ 6} Lightning Rod moved for summary judgment in the declaratory
judgment action, and CMH filed a cross motion for summary judgment. The trial
court granted Lightning Rod a summary judgment, concluding that Bob’s was not
entitled to coverage pursuant to the policy because Southworth was the only named
insured, the policy excluded coverage for Bob’s or Southworth doing business as a
limited liability company, “the occurrences happened prior to the * * * policy
period,” and “defects were discovered within 12 months of the work and were
known to Robert Southworth before the issuance” of the policy.
       {¶ 7} In affirming, the Fourth District Court of Appeals stated that “at the
heart of * * * this appeal is the issue of whether property damage that first occurs
prior to the policy period, and continues or reoccurs into the policy period, is
sufficient to trigger coverage.” 2016-Ohio-3473, 55 N.E.3d 1174, ¶ 25. The
appellate court held that the policy was unambiguous and coverage did not exist in
those circumstances, so Lightning Rod had no duty to defend or indemnify
Southworth or Bob’s and the remaining issues raised by CMH, such as its claims
that no evidence supported a finding that Southworth knew of the problems at the
Beatties’ home before purchasing the policy and that the trial court erred by not
reforming the policy to include Bob’s as a named insured, were moot.


                                         3
                             SUPREME COURT OF OHIO




                             Positions of the Parties
       {¶ 8} CMH maintains that the appellate court improperly rewrote the policy
to apply only to property damage that first occurs during the policy period even
though the policy explicitly contemplates coverage for damage that is already in
progress when the policy takes effect so long as the insured or a designated
employee did not know about the damage before the policy period began. CMH
asserts that even if the policy were ambiguous on this point, the ambiguity must be
resolved in favor of the insured and consistent with Ohio caselaw that CMH claims
recognizes “continuing * * * property damage can ‘trigger’ multiple policy
periods.”
       {¶ 9} Lightning Rod maintains that the court should dismiss this appeal as
having been improvidently accepted because the policy only covers property
damage that first occurs during the policy period, not the continuation or recurrence
of damage during the policy period that was discovered or manifest before the
policy was issued, and CMH misinterprets caselaw on the theory of “continuous
trigger.” Lightning Rod also asserts that coverage is barred in this case for reasons
not addressed by the appellate court, including that Bob’s faulty workmanship does
not qualify as an occurrence pursuant to the policy.
                                Law and Analysis
       {¶ 10} In Transtar Elec., Inc. v. A.E.M. Elec. Servs. Corp., 140 Ohio St.3d
193, 2014-Ohio-3095, 16 N.E.3d 645, this court stated:


               Our review of cases involving a grant of summary judgment
       is de novo. Summary judgment may be granted only when (1) there
       is no genuine issue of material fact, (2) the moving party is entitled
       to judgment as a matter of law, and (3) upon viewing the evidence
       in favor of the nonmoving party, reasonable minds can come to but



                                         4
                                   January Term, 2017




       one conclusion, and that conclusion is adverse to the nonmoving
       party.


(Citations omitted.) Id. at ¶ 8.
       {¶ 11} This matter involves the interpretation of an insurance policy, which
“ ‘is a contract whose interpretation is a matter of law.’ ” Laboy v. Grange Indemn.
Ins. Co., 144 Ohio St.3d 234, 2015-Ohio-3308, 41 N.E.3d 1224, ¶ 8, quoting
Sharonville v. Am. Emps. Ins. Co., 109 Ohio St.3d 186, 2006-Ohio-2180, 846
N.E.2d 833, ¶ 6. This court has explained:


       The fundamental goal when interpreting an insurance policy is to
       ascertain the intent of the parties from a reading of the policy in its
       entirety and to settle upon a reasonable interpretation of any
       disputed terms in a manner designed to give the contract its intended
       effect. * * * Words and phrases must be given their plain and
       ordinary meaning “unless manifest absurdity results, or unless some
       other meaning is clearly evidenced from the face or overall contents
       of the instrument.” Alexander v. Buckeye Pipe Line Co., 53 Ohio
       St.2d 241, 374 N.E.2d 146 (1978), paragraph two of the syllabus.


Laboy at ¶ 8.
       {¶ 12} “Where the terms are clear and unambiguous, a court need not go
beyond the plain language of the agreement to determine the rights and obligations
of the parties.” In re All Kelley & Ferraro Asbestos Cases, 104 Ohio St.3d 605,
2004-Ohio-7104, 821 N.E.2d 159, ¶ 29. If a provision is ambiguous, i.e., it is
reasonably susceptible of more than one meaning, courts will construe it against the
insurance company. Dominish v. Nationwide Ins. Co., 129 Ohio St.3d 466, 2011-
Ohio-4102, 953 N.E.2d 820, ¶ 7.


                                           5
                                 SUPREME COURT OF OHIO




          {¶ 13} The Commercial General Liability Coverage Form in the policy
states:


          1.      Insuring Agreement
          a.      We will pay those sums that the insured becomes legally
                  obligated to pay as damages because of * * * “property
                  damage” to which this insurance applies. We will have the
                  right and duty to defend the insured against any “suit”
                  seeking those damages. * * *
          b.      This insurance applies to * * * “property damage” only if:
                  (1)    The * * * “property damage” is caused by an
                         “occurrence” that takes place in the “coverage
                         territory”;
                  (2)    The * * * “property damage” occurs during the
                         policy period; and
                  (3)    Prior to the policy period, no insured * * * and no
                         “employee” authorized by you to give or receive
                         notice of an “occurrence” or claim, knew that the * *
                         * “property damage” had occurred, in whole or in
                         part.     If such a listed insured or authorized
                         “employee” knew, prior to the policy period, that the
                         * * * “property damage” occurred, then any
                         continuation, change or resumption of such * * *
                         “property damage” during or after the policy period
                         will be deemed to have been known prior to the
                         policy period.


(Boldface sic.)


                                              6
                                January Term, 2017




       {¶ 14} Regarding the requirement that the property damage occur during
the policy period, the policy defines “property damage” to include “[p]hysical
injury to tangible property”; however, the policy does not define “occurs.” There
are several dictionary definitions of the term “occur,” including “to present itself:
come to pass: take place: HAPPEN” and “to be present or met with: EXIST.”
(Capitalization sic.) Webster’s Third New International Dictionary 1561 (2002).
Thus, there are at least two possible explanations of property damage occurring
during the policy period: physical injury to tangible property either happens during
the policy period or exists during the policy period.
       {¶ 15} If both of these interpretations were reasonable, then the court would
have to construe the policy against the insurance company by using the more
expansive interpretation requiring only that physical injury to tangible property
exists during the policy period. See Cadet Mfg. Co. v. Am. Ins. Co., W.D.Wash.
No. C04-5411 FDB, 2006 WL 2105065, *4 (July 26, 2006) (concluding that the
term “occurs” in an insurance policy was “fairly susceptible to different, reasonable
interpretations,” noting “[t]he average person purchasing insurance would construe
the policy language to provide indemnity for property damage that exists during the
policy period,” and resolving the ambiguity in the policy by interpreting the term
“occurs” in favor of the insured).
       {¶ 16} However, to give effect to Section 1(b)(3) of the policy, the only
reasonable interpretation of the term “occurs” in this matter is “exists.” That
section excludes coverage if the insured or an authorized employee knew of the
property damage in whole or in part prior to the policy period and provides that if
the insured or an authorized employee knew damage occurred prior to the policy
period, “then any continuation, change or resumption of such * * * ‘property
damage’ during * * * the policy period will be deemed to have been known prior
to the policy period.” (Emphasis added.) If the policy did not cover a continuation,
change, or resumption of preexisting property damage because the damage did not


                                          7
                             SUPREME COURT OF OHIO




happen during the policy period, a separate exclusion for such damage based on the
knowledge of the insured or an authorized employee would be unnecessary.
However, if the policy covers such damage because it exists during the policy
period, the exclusion in Section 1(b)(3) would have effect, and “ ‘[i]n construing a
written instrument, effect should be given to all of its words, if this can be done by
any reasonable interpretation.’ ” Hybud Equip. Corp. v. Sphere Drake Ins. Co.,
Ltd., 64 Ohio St.3d 657, 666, 597 N.E.2d 1096 (1992), quoting Wadsworth Coal
Co. v. Silver Creek Mining & Ry. Co., 40 Ohio St. 559 (1884), paragraph one of the
syllabus.
        {¶ 17} Accordingly, in my view, the policy provides coverage for property
damage that exists during the policy period, including the continuation, change, or
resumption during the policy period of damage that began before the policy period
so long as the insured or an authorized employee had no knowledge of the damage
before the policy period. Thus, the appellate court erred in affirming summary
judgment in favor of Lightning Rod on the basis that the policy does not cover a
continuation or resumption of property damage under any circumstances.
However, because the appellate court did not resolve other issues raised by CMH,
the matter should be further considered by that court.
                                    Conclusion
        {¶ 18} For the foregoing reasons, I dissent from the majority’s decision to
dismiss this appeal as having been improvidently accepted. I would reverse the
judgment of the court of appeals and remand the cause to that court to consider the
other issues it declared moot.
        FRENCH, J., concurs in the foregoing opinion.
                                 _________________
        Weston Hurd, L.L.P., Ronald A. Rispo, and Robert E. Goff Jr.; and David
L. Jarrett, for appellee.



                                          8
                              January Term, 2017




       Brouse McDowell, L.P.A., Caroline L. Marks, Clair E. Dickinson, Amanda
M. Leffler, Lucas M. Blower, and Paul A. Rose, for appellant.
       Vorys, Sater, Seymour & Pease, L.L.P., Natalia Steele, and Thomas E.
Szykowny, urging affirmance for amicus curiae Ohio Insurance Institute.
       Bruns, Connell, Vollmar & Armstrong, L.L.C., and T. Andrew Vollmar,
urging affirmance for amicus curiae Ohio Association of Civil Trial Attorneys.
                              _________________




                                        9